Citation Nr: 1823903	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-16 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cognitive disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than a cognitive disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 2007 to December 2007 and from January 2010 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran initially submitted a claim for entitlement to service connection for "emotional stress PTSD."  See VA Form 21-5126, Veteran's Application for Compensation and/or Pension received January 2012.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

This case was previously remanded by the Board in October 2014 and September 2016.  The case has been returned to the Board for review.
 
In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder other than a cognitive disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

  
FINDINGS OF FACT

1.  The most probative evidence demonstrates that it is clear and unmistakable that the Veteran's cognitive disability pre-existed active service.

2.  The most probative evidence demonstrates that it is clear and unmistakable that the preexisting cognitive disability was not aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for a cognitive disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis -- Cognitive Disability

The Veteran contends that he has a cognitive disability that is related to his active service or in the alternative that his pre-existing cognitive disability was aggravated by his active service.  

The Federal Circuit has distinguished between those cases in which the preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1132 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F. 3d at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1132.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F. 3d at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.     

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stated "no problem [with] feet.")     

Turning to the relevant evidence of record, a September 1995 private treatment record reflects that the Veteran was involved in a motor vehicle accident when he was thirteen years old.  The Veteran suffered traumatic brain injury due to the accident.  Additionally, the private treatment records reflect that the Veteran was diagnosed with cognitive deficits secondary to his traumatic brain injury.  

An April 2010 service treatment record reflects that the Veteran noted that he was previously discharged, or recommended for discharge from the armed service due a "[p]ersonality disorder." 

The Veteran was provided a VA PTSD examination in February 2012.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner diagnosed the Veteran with cognitive disorder NOS.  The VA examiner stated that the Veteran's cognitive disorder was not related to his active service but that his records clearly document significant head trauma from a motor vehicle accident when he was thirteen years old, which required significant rehabilitation.  

The Veteran was provided a VA addendum opinion in September 2016.  The VA examiner reviewed the record.  The September 2016 VA examiner stated that there is "clear and unmistakable evidence that the veteran experienced a traumatic brain injury in adolescence."  The VA examiner noted that the record includes private treatment records containing a diagnosis of traumatic brain injury and cognitive deficit secondary to traumatic brain injury in 1995.  The September 2016 VA examiner further stated that the Veteran's preexisting cognitive disability was not aggravated by his active service.  As rationale, the VA examiner stated that cognitive disorders do not become aggravated without subsequent injury.  Additionally, the VA examiner noted that there is no evidence of subsequent head trauma in service that would have caused damage to the Veteran's brain. 

In this case, concerning whether a disability was "noted" on enlistment, neither an enlistment report of medical examination nor a report of medical history are associated with the service medical treatment records.  The Board recognizes that if a claimant was not examined on entrance into active service, the presumption of soundness does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Nonetheless, absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Thus, the Board finds that cognitive disability was not "noted" on examination and the presumption of soundness attaches.  See 38 C.F.R. § 3.304 (b).    

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304 (b).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In this case, the Board finds that the Veteran's cognitive disability clearly and unmistakably pre-existed his active service.  In this respect, the Board assigns great probative value to the 1995 private treatment records and the September 2016 VA addendum opinion.  The 1995 private treatment records reflect that the Veteran was in a motor vehicle accident.  The 1995 private treatment records further documents that the Veteran suffered a traumatic brain injury and cognitive deficit secondary to the traumatic brain injury.  Additionally, the September 2016 VA examiner reviewed the record, including the 1995 private treatment records, and opined that the Veteran's cognitive disability clearly and unmistakably pre-existed his active service.  The Board recognizes the Veteran's statements that his cognitive disability had its onset in active service.  However, the Board does not find the Veteran's statements to be credible.  During active service, there is no evidence of the Veteran suffering cognitive disability nor is there evidence of head trauma that could lead to cognitive disability.  See AZ v. Shinseki, 731 F. 3d at 1315-18 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).   

Given the medical evidence addressing the nature of the disability, namely, pre-service motor vehicle accident and the 1995 private treatment records containing diagnoses of traumatic brain injury and cognitive deficit, which were not incurred during active service, the Board finds that it is clear and unmistakable that the Veteran's cognitive disability existed prior to service.  

Next, the question is whether it is clear and unmistakable that the pre-existing disability was not aggravated by active service.  In this respect, the Board assigns great probative weight to the September 2016 VA addendum opinion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  While the Board may assess the credibility and weight given to medical evidence, the Board is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).      

The September 2016 VA examiner reviewed the service medical treatment records and the pre-service private medical treatment records and opined that it was clear and unmistakable that the pre-existing cognitive disability was not aggravated by the Veteran's active service.  The examiner stated that cognitive disorders do not become aggravated without subsequent injury.  Additionally, the VA examiner noted that there is no evidence of subsequent head trauma in service that would have caused damage to the Veteran's brain.

In light of the above, the Board finds that the evidence is clear and unmistakable that the Veteran's cognitive disability pre-existed service and it is clear and unmistakable that the disability was not aggravated by active service.  As such, any presumption of soundness as to a cognitive disability on entrance to service is rebutted.  As a result, the Board may only consider whether service connection is warranted based on aggravation of the pre-existing disability.

In doing so, the Board recognizes the Veteran's statements that his preexisting disability was aggravated and/or had its onset in active service.  The Veteran is competent to report that he felt that he had increased symptoms after he began his active service.  However, the Board has found that the Veteran's statements are not credible regarding his assertions of an injury or trauma during active service.  As noted above, the service medical treatment records show that the Veteran listed a "personality disorder" while in service.  However, the service medical treatment records do not show any additional treatment or complaints of a cognitive disability during active service.  The Board also points out that mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  Thus, the Board does not find the Veteran's testimony as probative that an injury or trauma occurred during service.

Concerning any question as to permanent aggravation of a preexisting cognitive disability, lay persons are competent to provide opinions on some medical issues. see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, the Veteran is not considered competent to provide an opinion as to whether his preexisting cognitive disability was aggravated by active service.  This is a complex medical question that requires medical training and expertise.  The Veteran has not been shown to possess such knowledge or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  Furthermore, the September 2016 VA examiner has medical training and knowledge and provided a negative nexus opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In conclusion, the Board finds that the presumption of soundness on entrance to service as to cognitive disability has been rebutted by clear and unmistakable evidence as to the existence of a cognitive disability prior to service and clear and unmistakable evidence that the Veteran's cognitive disability was not aggravated by active service.  As the pre-existing disability is not shown to have been aggravated by service, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cognitive disability is denied.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the remaining issue on appeal.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder other than a cognitive disability, the Veteran was provided a VA medical examination in February 2012.  The VA examiner stated that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria.  The February 2012 VA examiner diagnosed the Veteran with anxiety disorder.  Additionally, a March 2012 VA mental health note contains a diagnostic impression of depressive disorder.  However, the February 2012 VA examiner did not provide an opinion as to whether the Veteran's anxiety disorder and depressive disorder are related to his active service.  Therefore, in October 2014, the Veteran's claim was remanded, in part, for a VA addendum opinion as to whether the Veteran's psychiatric disabilities, including depressive disorder and anxiety disorder are related to his active service.  See, October 2014 Board remand.  

The Veteran was provided a VA examination in May 2015.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner stated that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 criteria.  The VA examiner did not state that the Veteran has anxiety disorder or depressive disorder.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  Additionally, the May 2015 VA examination did not comply with the October 2014 Board remand directives relating to the Veteran's anxiety disorder and depressive disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Accordingly, an addendum opinion is required to determine whether any psychiatric disability other than a cognitive disability, regardless of whether currently diagnosed, is related to the Veteran' active service.            

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded.  

2.  After completion of the above, forward the record and a copy of this remand to the examiner who conducted the May 2015 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:  

a) Provide a diagnosis for each acquired psychiatric disorder, other than cognitive disability, demonstrated since service, found on current examination or in the record.  

b)  For each acquired psychiatric disorder, other than a cognitive disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service.  Rationale must be provided for the opinion proffered.

The examiner must reconcile his/her findings with the diagnosis of anxiety disorder reported in the February 2012 VA examination and the diagnostic impression of depressive disorder reported in the March 2012 VA treatment record. In providing the above opinion, the examiner should be mindful that even if the Veteran's previously diagnosed acquired psychiatric disorder has resolved, an opinion is still required regarding the etiology of the diagnosed disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection for an acquired psychiatric disorder, other than a cognitive disability, may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


